Citation Nr: 1213062	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  10-26 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from April 1955 to April 1975.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a December 2011 decision, the Board reopened the Veteran's previously denied claim for service connection for hypertension and remanded the reopened claim and his claim for service connection for tinnitus to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  In a January 2012 rating decision, the AMC granted service connection for tinnitus.  The AMC's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for tinnitus.

After issuance of the January 2012 supplemental statement of the case, in February 2012, the Veteran submitted a January 30, 2012 signed statement and one page of general information from the Internet regarding Type 2 diabetes prepared by the Mayo Clinic.  The Veteran did not submit a waiver of initial consideration of the evidence by the agency of original jurisdiction (AOJ).  However, the new information is duplicative of that received by the RO in June 2010, and does not suggest that his claimed disorder is related to diabetes mellitus, type II, or to his period of active duty.  Rather, it addresses the potential long-term complications of diabetes.  The Board does not find this evidence pertinent to the controversy on appeal, and a waiver is not necessary.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011). 


FINDING OF FACT

The evidence of record preponderates against a finding that hypertension had its onset during or is otherwise related to the Veteran's active service or his service-connected diabetes mellitus type II disability, nor was hypertension manifested to a compensable degree within one year of discharge from active service. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active military service, nor may hypertension be presumed to have been incurred therein and hypertension is not proximately due to or the result of service-connected diabetes mellitus disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist
The RO substantially complied with the September 2008 remand order, and no further action is necessary in this regard. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
II. Analysis

The Veteran seeks service connection for hypertension as due to his service-connected diabetes mellitus disability.  He asserts that he developed diabetes mellitus approximately two or three years before he was diagnosed with hypertension.  Thus, he contends that service connection is warranted for hypertension.

The Board has reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non-VA medical records and examination reports, dated from 1975 to 2012, and his written statements in support of his claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This is also a direct service connection theory of entitlement.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as having back pain, a broken leg, or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of a cardiovascular disorder, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

As noted, the Veteran seeks service connection for hypertension including as due to his service-connected diabetes mellitus disability.  He asserts that he developed diabetes mellitus approximately two or three years before he was diagnosed with hypertension.  Thus, he contends that service connection is warranted for hypertension. 

Service treatment records are not referable to complaints or diagnosis of, or treatment for, hypertension.

Post service, a June 1975 VA examination report is not referable to complaints or diagnosis of hypertension.  

Records from the Naval Hospital in Jacksonville, Florida, show that on February 14, 2001, the Veteran was diagnosed with early diabetes mellitus, type II and placed on Metformin.  A September 8, 2001 record indicates that, on May 20, 2001, Hydrochlorothiazide (HCTZ) 25 milligrams was prescribed for his hypertension.

The record reflects that, in a March 2002 rating decision, the RO granted service connection for diabetes mellitus, type II.

VA medical records, including in January 2009, indicate that the Veteran reported being diagnosed with hypertension in approximately 2000 and was made aware that he had diabetes at that time.  

According to a February 2009 VA Agent Orange Protocol Exam, the Veteran had type II diabetes diagnosed by a local private physician just prior to retirement in 1997 and started on oral medication at that time.  It was also noted that he had essential hypertension diagnosed in approximately 1997.

In September 2009, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that the Veteran had a history of diabetes for approximately 12 to 13 years, and had a history of hypertension for about 10 years.  The examiner said that the Veteran had a history of hypertension for about nine years, since 2000 (and a history of diabetes mellitus for almost 12 years).  The VA examiner noted current laboratory test findings and that the Veteran had normal kidney function tests and opined that the Veteran's hypertension was less likely secondary to diabetes mellitus type II.

In his June 2010 substantive appeal, the Veteran asserted that his hypertension was aggravated by his service-connected diabetes mellitus, type II.

In a January 2012 Addendum medical opinion, another VA physician indicated review of the Veteran's medical records, noting that the onset of his diabetes mellitus type II was on February 14, 2001, when he was placed on Metformin.  It was further noted that, on May 20, 2001, HCTZ 25 mg was prescribed for his hypertension and on September 8, 2001, mild hypertension was reported.  The VA physician also reviewed the September 2009 VA examination report wherein it was noted that the Veteran had a history of diabetes for 12-13 years and a history of hypertension for about 10 years, "-per veteran".  

The VA physician opined that the Veteran's diagnosed hypertension was not a complication of his service-connected diabetes mellitus, type II, and was not caused or aggravated by the diabetes mellitus, type II.  According to this VA physician, on review of the Veteran's private physician's record, his onset of diabetes mellitus type II and hypertension were within three months.  At that time, the Veteran's renal functions were normal, and no sign of renal function compromise by his diabetes mellitus type II was seen in 2001.  The VA physician stated that hypertension secondary to diabetes mellitus type II usually manifests after the increased insulin resistance, increasing arterial stiffness by plaque formation and renal dysfunction.  The VA physician further commented that the September 2009 VA examination report included a history provided by the Veteran and that examiner did not have the claims file for review to obtain the above information.

In a January 30, 2012 written statement, the Veteran said he believed his diabetes mellitus type II was found in approximately 2000 or 2001, and his hypertension came shortly thereafter.  He noted information he provided from the Mayo Clinic, to the effect that diabetes can dramatically cause hypertension and that he had neuropathy in his right hand and lower extremities.

The Veteran has contended that service connection should be granted for hypertension as due to his service-connected diabetes mellitus II disability.  However, although the evidence shows that hypertension has been diagnosed, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof, including the Veteran's service-connected diabetes mellitus disability.  In short, no medical opinion or other medical evidence relating the Veteran's hypertension to service or any incident of service, including a service-connected disability, has been presented.  See 38 C.F.R. § 3.310, Allen, supra; see also, Wallin, Reiber, supra. 

On the other hand, the record reflects that the Veteran's blood pressure was normal on separation from service and the first post-service evidence of record of diabetes and hypertension is from 2001, over 25 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

While, in September 2009, a past medical history of diabetes for 12 to 13 years and a history of hypertension for about 10 years were noted, this was merely a report of medical history provided by the Veteran.  The Court has held that bare transcription of lay history unenhanced by any additional medical comment by the examiner, is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  See also Black v. Brown, 5 Vet. App. 177 (1993) (to the effect that medical opinions have no probative value when they are based on an inaccurate factual predicate, such as the veteran's self- reported and inaccurate history); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (to the effect that a physician's mere recording of history as reported by a patient without adding his/her assessment of that history along with clinical findings does not constitute a diagnosis or valid nexus opinion, as the diagnosis or opinion is no better than the information relied on).  

More significantly, in fact, the only probative opinion of record is that of the January 2012 VA physician who opined that, on review of the Veteran's claims file and private medical records, hypertension was not caused by, or aggravated by, diabetes mellitus type II.  The VA examiner provided a clear rationale to support that opinion.  There is no competent medical evidence to contradict this opinion.  

The record also contains medical literature prepared by the Mayo Clinic from the Internet submitted by the Veteran in support of his claim that generally describes the complications of Type 2 diabetes.  The article notes that potential complications of diabetes include heart and blood vessel disease, including high blood pressure, neuropathy, and kidney damage.  

The Board notes, however, that this document contains no specific findings pertaining to this Veteran's manifestation of hypertension.  As a lay person, relying on a generic medical treatise, the appellant is not qualified to render a medical opinion as to the etiology of the cause of his hypertension.  See Wallin v. West, 11 Vet. App. at 514 (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999). 

In the present case, the Internet article submitted by the Veteran was not accompanied by the opinion of any medical expert.  In fact, the Veteran has submitted no medical opinion in support of his claim.  Furthermore, based on the analysis above, the competent medical evidence of record suggests that the Veteran's hypertension is not at least as likely as not related to active service, including service-connected diabetes mellitus disability.  Here, the only probative medical opinion of record is against the Veteran's claim. Therefore, while the Board has considered the Internet information, it is not sufficient to outweigh the September 2009 VA examination report and January 2012 VA medical opinion. 

While the Veteran maintains that he has hypertension due to his service-connected diabetes mellitus type II disability, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, as noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as back pain, a broken leg, varicose veins, or even tinnitus, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  The Veteran is competent to claim that he has high blood pressure.  However, the Veteran's self-reported symptoms are not entirely credible.  It was noted that the onset of his diabetes mellitus type II was in February 2001 when he was placed on Metformin, and medication was prescribed for hypertension in May 2001, just three months later, not three years later as he told the VA examiner in 2009.  His complaints cannot be relied upon as true assessments of his cardiovascular disability under the circumstances. 

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for hypertension, including as due to service-connected diabetes mellitus type II, and his claim is therefore denied. 

ORDER

Service connection for hypertension is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





